DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 12/26/2019.


Claim Objections
Claim 1 is  objected to because of the following informalities:  the claim has a phase “and/or” in line 12, it is not clear what to consider to examination purpose, it can be seen to consider limitation from the both sides of the phrase AND or the either side of the phrase OR. Thus it can be seen as indefinite of the claim, Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuval et al US 2007/0143271 in view of Maha et al US 2013/0091580.


 	As per claim 1, Yuval discloses a system for proactively providing a user with security-related information associated with content on a computing device prior to user interaction with such content ( fig.4, providing the search result content to the  user at numeral 480), the system comprising: 
 	a processor coupled to a non-transitory memory containing instructions executable by the processor to cause the system to ( par 0067a processor 745 for executing active program code. Processor 745 may be a special purpose processor, or a conventional computer CPU): 
 	monitor content delivered to, or queued to be delivered to a content scanner (fig.6,  par 0060 where the client computer sends the search results report to the content scanner for security inspection ); 
	analyze the content to determine whether the content requires disclosure of information and/or poses a security threat (par 0060 at step 650 the content scanner analyzes content, i.e. analyze,  in the located web pages and media for the presence of potentially malicious content ); and
 	 output to the user, at least prior to and/or during user interaction with the content, security-related information associated with the content based, at least in part, on the analysis of the content and/or  (pat 0061 At step 655 the content scanner returns the security assessments for the located web pages to the client computer. At displays, i.e. output, the search results and the security assessments to the user who initiated the search request).

 	Yuval does not explicitly disclose   content queued to be delivered a computing device associated with the user ; analyze the content to determine; prevent any subsequent user interaction with the content based, at least in part, on the analysis of the content .  

  	 However, Maha discloses content queued to be delivered a computing device associated with the user ( par 0014, content to be downloaded ); analyze the content to determine (par 0028, analysis prior to initialing the actual download );  prevent any subsequent user interaction with the content based, at least in part, on the analysis of the content ( par 0020,0023, content downloads should be discouraged or blocked and Fig.5c and Fig.5B, numeral 565 address par 0029, content URL address blocked –no alternative known).  

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of providing the security assessment of the searched content of Yaval, based on the teaching of blocking of accessing the content using the URL, because doing so would provide a particular waning type to improve the content access security( par 0030). 






 	As per claim 2, Yuval in view of Maha discloses the system of claim 1, wherein outputting the security-related information comprises transmitting a signal to the computing device, or to a secondary computing device associated with the user, resulting in the computing device or secondary computing device outputting an alert comprising at least one of a physical indication, an audible indication, and a visual indication of whether the content poses a security threat (Maha [0033] FIG. 11 illustrates warning dialog 1110, again with a warning Icon 1120 and links 925 and 930. Additionally, dialog 1110 displays a search for safe alternatives entry location 1130 to allow a user to enter a search complete with context to find the desired content from an authorized distributor).  

 	As per claim 3, Yuval in view of Maha discloses the system of claim 2, wherein the visual indication comprises at least one of a notification, icon, pop-up warning, and modification of one or more visual aspects of the content displayed on a user interface of the computing device, a remote computing device, or a secondary remote computing device ( Maha, par 0032 Screen pop up 910 can be presented with an indicator Icon such as warning Icon 920, a link to a complete report 925, an informational link about the warning itself 930, a link to request recommended alternatives 935 and Yuval par 0034 links to safe and potentially unsafe web pages are displayed, but when the user tries to link to a potentially unsafe web page, a pop-up box with an alert message is displayed asking the user to confirm his selection, prior to browsing the unsafe web page).  
 	As per claim 4, Yuval in view of Maha discloses the system of claim 3, wherein the visual indication comprises an image, graphic, object, text and/or color indicating whether the content is safe or unsafe for subsequent user interaction ( Yuval 0007 provide security assessments for web pages or media content (collectively, web content) located by the search engine. Media content includes inter alia audio content for songs and speech, image content for pictures, video content for clips and movies).  

 	As per claim 5, Yuval in view of Maha discloses the system of claim 1, wherein the security-related information comprises a safety assessment of the content ( Yuval 0007 provide security assessments for web pages or media content (collectively, web content) located by the search engine. Media content includes inter alia audio content for songs and speech, image content for pictures, video content for clips and movies).  

 	As per claim 6, Yuval in view of Maha discloses the system of claim 5, wherein the safety assessment comprises an indication of whether the content is safe or potentially harmful if the user interacts with such content with regard to a security standpoint (Yuval 0040 The search results report may be configured to list potentially unsafe web pages but to block their access, or to conditionally block their access pending confirmation from a user).  
 	As per claim 7, Yuval in view of Maha discloses the system of claim 6, wherein the safety assessment comprises a recommended action that the user take with regard to the content (Yuval, par 0007  systems operating in accordance with the present invention can be configured so as to eliminate potentially unsafe web pages and media from the search results summary, in which case only links to safe web pages and to safe media are displayed to the user in the summary.).  
 	As per claim 8, Yuval in view of Maha discloses the system of claim 6, wherein the safety assessment comprises an indication whether the content contains a virus, malware, a cyberattack mechanism including phishing, or a combination thereof (Yuval, par 0005 content security filter, which blocks content containing viruses or other such malicious program code from being downloaded and wreaking havoc in a user's computer).  
 	As per claim 9, Yuval in view of Maha discloses the system of claim 6, wherein the safety assessment comprises an indication whether a claimed provenance or authorship of the content appears to be valid (Yuval, par 0060 The content scanner derives a security assessment for the located web pages and media, indicating the presence or non-presence of potential security risks. The content scanner may also record the assessments in a log file, for post-analysis and post-processing).  
 	As per claim 10, Yuval in view of Maha discloses the system of claim 1, wherein the content is associated with at least one of a software application, operating system, website, email, instant message, text message, and telecommunication (Maha, par 0015 user could "click" on a link provided in a message (e.g., email, text or Instant Message (IM)). Alternatively, a user could perform a search in a web browser to locate material for download. Yet another option could be a user "clicking" (intentionally or unintentionally) on a pop-up style message that initiates a download. ).  
 	As per claim 11, Yuval in view of Maha discloses the system of claim 10, wherein the analysis comprises identifying one or more information resources associated with the content and determining whether the one or more information resources pose a security threat (Yuval , 0008 a search engine with a web server, and a content security scanner, to append security assessments to search engine results ).  
 	As per claim 12, Yuval in view of Maha discloses the system of claim 11, wherein the one or more information resources comprises a link, an icon, an attachment, or other visual representation of an information resource ( Yuval par 0034 a user may configure various settings for display of search results. In one configuration, only links to safe web pages are displayed in the search results. Under this configuration links 210 and 230 and their respective descriptive texts 220 and 240 would be filtered out and not displayed altogether).  
 	As per claim 13, Yuval in view of Maha discloses the system of claim 12, wherein the visual representation is an email address or a link associated with a domain (Yuval , par 0034 configuration, links to safe and potentially unsafe web pages are displayed, but when the user tries to link to a potentially unsafe web page, a pop-up box with an alert message is displayed asking the user to confirm his selection ).  
 	As per claim 14, Yuval in view of Maha discloses the system of claim 10, wherein the analysis comprises a correlation of data associated with the content to a set of data associated with trusted content and flagging the content as being legitimate and safe or flagging the content as being illegitimate and unsafe based on the correlation (Yuval par 0034 a pop-up box with an alert message is displayed asking the user to confirm his selection, prior to browsing the unsafe web page. In another configuration, potentially unsafe web pages are displayed in a special color, such as bright red, or with a special icon, such as a skull & bones, to flag that they pose a potential security risk ).  
 	As per claim 15, Yuval in view of Maha discloses the system of claim 14, wherein the content is flagged as being legitimate and safe based on a positive correlation and the content is flagged as being illegitimate and unsafe based on a negative correlation ( Yuval, par 0018 and 0037 processing device 200 for use in providing a coordination of preventing illegal content download according to one embodiment is illustrated in block diagram form).  
 	As per claim 16, Yuval in view of Maha discloses the system of claim 14, wherein the content data and the trusted content data comprises at least one of domain name(s), Uniform Resource Locator(s) (URL), Uniform Resource Identifier(s) (URIs), Internet Protocol addresses, HTML structure, webpage resources, including images, and a combination thereof (Yuval , par 0033  augmented messages "Forbidden URL. URL Category is hacking." Such a message alerts a user to a potential spyware risk in following link 210 to the web page www.screensavers.com, or in following link 230 to the web page www.screensaver.com.).  
 	As per claim 17, Yuval in view of Maha discloses the system of claim 16, wherein the analysis comprises a graphical comparison comprising either a full comparison or a partial comparison of a screen image of the content to a screen image of trusted content and the flagging of the content is based, at least in part, on the graphical comparison. ( Yuval , par 0034 potentially unsafe web pages are displayed in a special color, such as bright red, or with a special icon, such as a skull & bones, to flag that they pose a potential security risk ).  
 	As per claim 18, Yuval in view of Maha discloses the system of claim 17, wherein the analysis comprises determining a suspicion score based on the correlation, wherein the suspicion score is a similarity metric determined based on a degree of similarity between a display representation of the content and a display representation of the trusted content (Yuval, par 0048 search results are then sent for analysis once the corresponding search results page is requested. By incrementally sending search results to the content scanner, unnecessary content scanning is reduced, resulting in a more efficient system).  
 	As per claim 19, Yuval in view of Maha discloses the system of claim 1, wherein the processor is provided locally on the computing device or provided on a server remote from the computing device (Maha 0023, To facilitate content blocking and authorized distribution information, GTI cloud 310 can include Authorized Distribution Information as discovered by web crawlers or provided in a "whitelist" 364 provided by authorized content providers).  
 	As per claim 20, Yuval in view of Maha discloses the system of claim 19, wherein the processor is associated with at least one of an operating system of the computing device, a plugin for use with an application running on the computing device, a software application installed on, or queued to be installed on, the computing device, and a cloud-based service to which the computing device communicates (Maha, par 0027 movies, songs, books and software represent types of data generally available from unauthorized distributors).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walsh US 2016/0012213 ,0024,receiving a message or instruction indicating whether or not the content that the mobile application has accessed or is trying to access is safe or unsafe; sending a message or instruction indicating that the content that the mobile application has accessed or is trying to access is safe or unsafe and sending a message or instruction that prevents the user of the application from accessing the content from the internet if that content is determined to be unsafe and  determining when a mobile application that is not a browser and is on a computer device coupled to a memory device has accessed or is trying to access content from the internet that is to be embedded or incorporated into the mobile application that is not a browser; determining whether or not the content that is to be embedded or incorporated into the mobile application has accessed or is trying to access is safe or unsafe; notifying the user of the application or causing the mobile application to notify the user of the application that the content that the mobile application has accessed or is trying to access is safe or unsafe; and preventing the user of the application from accessing the content from the internet if that content is determined to be unsafe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495